Citation Nr: 0823208	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1981 to 
September 1992, including service in Southwest Asia during 
the Persian Gulf War.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 decision by the 
RO which denied service connection for PTSD, an acquired 
psychiatric disorder, a skin disorder, and undiagnosed 
illness manifested by neurological impairment and joint pain.  
A videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in June 2006.  

In December 2006, the Board issued a decision which denied 
service connection for PTSD, an acquired psychiatric 
disorder, and a skin disorder.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In February 2008, based 
on a Joint Motion for Remand (Joint Motion), the Court issued 
an Order remanding these three issues.

The Board notes that its December 2006 decision remanded the 
issue of entitlement to service connection for undiagnosed 
illness manifested by neurological impairment and joint pain.  
This issue will be addressed by a separate decision following 
completion of the Board's December 2006 remand instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In this case, the veteran contends that his current 
psychiatric problems are related to his experiences while 
serving in an artillery unit in the 2nd Armored Division 
during Operation Desert Storm.  He asserts that he saw burned 
out equipment and dead and decaying bodies while crossing the 
battle fields in Kuwait in February 1991, and that he was 
also involved in clearing foxholes of dead bodies.  

In the Joint Motion, it was asserted, in part, that VA did 
not assist the veteran in the development of his claim under 
VCAA.  Specifically, that VA did not make any attempt to 
follow up on information provided by the National Personal 
Records Center (NPRC) that additional records might be 
obtained from alternative sources concerning the veteran's 
unit history and its activities during operational deployment 
in Southwest Asia in February 1991.  It was also asserted 
that the Board did not provide adequate reasons and bases why 
it rejected the veteran's testimony concerning his 
experiences in service, without making a credibility 
determination as to the probative value of his statements.  

In May 2004, the RO attempted to obtain the veteran's service 
personnel file from the NPRC.  NPRC's response to the 
request, dated in July 2004, was to the effect that there 
were no records at that facility, but that another attempt 
should be made using specific routing codes which might 
produce additional information from "DPRIS".  However, it 
appears that no follow-up attempt was made to obtain the 
veteran's service personnel file.  Therefore, another attempt 
should be made to obtain the veteran's service personnel 
records from all available sources.  

Moreover, as the case must be remanded for additional 
development, an attempt should be made to obtain any 
information concerning the veteran's unit history and its 
operational activities in Southwest Asia in February 1991.  
In this regard, the Board notes that while counsel for the 
veteran provided information concerning the operational 
activities of the parent unit, vis-à-vis, the 2nd Armored 
Division, more precise information concerning the actual unit 
to which the veteran was assigned, reportedly Battery B, 1st 
Battalion, 3rd Field Artillery of the 2nd Armored Division, is 
of primary concern.  

In a decision by the U. S. Court of Appeals for Federal 
Circuit (Federal Circuit), Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Federal Circuit held that VA has a duty to 
obtain or attempt to obtain all of the veteran's service 
records.  Given the veteran's contentions and the absence of 
potentially relevant service personnel records, the Board 
finds that another attempt should be made to obtain all of 
the veteran's personnel records and associate them with the 
claims file.  Thereafter, the specific unit to which he was 
assigned in Southwest Asia should be confirmed, and an 
attempt should then be made to obtain any information 
concerning the unit history and operational activities for 
any identified periods in question.  

Concerning the claim for a skin disorder, the Board notes 
that the veteran specifically denied any history of a chronic 
skin problem on a Report of Medical History for release from 
active duty in June 1991, and on a demobilization/
redeployment evaluation in July 1991.  He also confirmed that 
there were no changes in his physical condition in June 1994.  
However, a review of the service medical records showed that 
he was treated for a rash on his left arm, diagnosed as 
contact dermatitis, in November 1991, and for a rash on his 
genital area, thought to be a fungal rash, in February 1990.  
The first medical evidence of any skin problem subsequent to 
service, diagnosed as eczema, was in July 2004.  

Under the circumstances, the Board finds that a VA 
examination should be undertaken to determine the nature and 
etiology of any identified skin disorder, and for an opinion 
as to any possible relationship to service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), including what is required to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
psychiatric or skin problems since his 
discharge from service.  After securing 
the necessary releases, the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources not already of record, and 
associate them with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

The veteran should also be asked to 
provide a detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD.  If he is unable to 
recall specific dates, he should estimate 
(within three months) the approximate 
time of year, i.e., spring, summer, fall, 
etc., of such stressors as removing dead 
bodies from foxholes and any other 
traumatic activities he allegedly 
participated in Southwest Asia  

3.  The AMC should make another attempt 
to obtain the veteran's service personnel 
records from all possible sources, 
including the NPRC.  After obtaining his 
personnel file and identifying the 
specific unit to which he was assigned in 
Southwest Asia, the AMC should contact 
the Department of the Army or any other 
appropriate agency to obtain a unit 
history report for February 1991 (and any 
additional period identified by the 
veteran claimed stressors), and determine 
its area of operations and activities 
during Operation Desert Storm.  All 
attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and 
any negative response to the request(s) 
for records should be committed to 
writing and made a part of the record.  

4.  The AMC should then forward any 
additional evidence received pursuant to 
this remand and a copy of the veteran's 
service personnel records, to U.S. Army 
and Joint Services Records Research 
Center (JSRRC) for verification of any 
identified incident(s).  

5.  If a stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV, 
based on the confirmed stressor(s) alone.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination, to include psychological 
testing.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  

If any other psychiatric condition is 
diagnosed, the examiner should indicate 
whether this condition was caused or 
aggravated by his military service.  If 
the examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and, if feasible, etiology of any 
identified skin disorder.  The claims 
folder should be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination.  If 
a chronic skin disorder is identified, 
the examiner should provide an opinion as 
to whether it is it at least as likely as 
not that any identified disorder is 
related to or otherwise had its onset 
during service.  The clinical findings 
and reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

9.  After the requested development has 
been completed, the claims must 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney must be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

